ORDER
PER CURIAM.
Petitioner appeals the denial of his request for a trial de novo to review the revocation of his driver’s license under § 302.505, RSMo 1994, for driving with a blood-alcohol content of .10 percent or more. Petitioner alleges the trial court erred 1) in admitting exhibits A and B because the court failed to judicially recognize the relevant state regulations, and 2) that the records submitted to the court contained insufficient evidence to establish probable cause for arrest. An extended opinion would have no precedential value. The judgment of the trial court is affirmed. Rule 84.16(b).